Name: Council Regulation (EEC) No 3763/86 of 8 December 1986 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 349/ 10 Official Journal of the European Communities 11 . 12. 86 COUNCIL REGULATION (EEC) No 3763/86 of 8 December 1986 amending Regulation (EEC) No 2261/84 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 5 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2261 /84 (3), as last amended by Regulation (EEC) No 3788/85 (4), specifies that for the 1984/85 and 1985/86 marketing years, the olive growers entitled to production aid must be deter ­ mined on the basis of the quantity of oil actually produced, by applying to the number of olive trees in production the olive yields and oil yields laid down ; whereas that Regulation further lays down that other criteria are to be applied from 1986/87 ; whereas, however, new criteria cannot yet be put forward on the basis of the experience gained so far ; whereas the present method should therefore be maintained until the end of the 1986/87 marketing year, HAS ADOPTED THIS REGULATION : Article 1 Paragraphs 5 and 6 of Article 2 of Regulation (EEC) No 2261 /84 are hereby replaced by the following : '5 . For the 1984/85, 1985/86 and 1986/87 marketing years, producer Member States shall deter ­ mine which olive growers whose average production is at least 1 00 kilograms of oil per marketing year are entitled to aid granted according to the quantity of oil actually produced by applying the olive yields and oil yields fixed pursuant to Article 18 to the number of olive trees in production . 6 . Before 30 June 1987 the Council , acting by a qualified majority on a proposal from the Commis ­ sion, shall lay down the criteria to be applied from the 1987/88 marketing year onwards for determining which olive growers have an average production of at least 100 kilograms of oil per marketing year.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1986 . For the Council The President M. JOPLING (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 133 , 21 . 5 . 1986, p. 8 . (3) OJ No L 208 , 3 . 8 . 1984, p. 3 . O OJ No L 367, 31 . 12 . 1985, p. 1 .